Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 06/14/2021 & 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 06/14/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 11,068,703

As to claim 1, instant application discloses a data processing device for detecting motion in a sequence of video frames each comprising one or more blocks of pixels, the data processing device comprising: 5a sampling unit configured to determine image characteristics at a set of sample points of a block in a current frame of said sequence (See U.S. Patent 11,068,703 Claim 1 discloses a sampling unit configured to determine image characteristics by point sampling at a set of sample points of a block in a current frame of said sequence;); a feature generation unit configured to compare the image characteristics of pairs of sample points of the set, and form a current feature for the block in dependence on the determined image characteristics, the current feature having a plurality of values 10derived from the sample points such that each value represents the result of the comparison for a pair of sample points (See U.S. Patent 11,068,703 Claim 2 discloses compare the image characteristics of pairs of sample points of the set, each comparison being between the sample points of the respective pair; and form the current feature for the block such that each value represents the result of the comparison for a pair of sample points); and motion detection logic configured to generate a motion output for the block by comparing the current feature for the block to a learned feature representing historical feature values for the block in frames of said sequence previous to said current frame.  (See U.S. Patent 11,068,703 Claim 1 discloses motion detection logic configured to generate a motion output for the block by comparing the current feature for the block to a learned feature representing historical feature values for the block in frames of said sequence previous to said current frame.)
As to claim 19, instant application discloses a method of detecting motion in a sequence of video frames each comprising one or more blocks of pixels, the method comprising: identifying image characteristics at a set of sample points of a block in a current frame of said sequence (See U.S. Patent 11,068,703 Claim 1 discloses a sampling unit configured to determine image characteristics by point sampling at a set of sample points of a block in a current frame of said sequence;); 5comparing the image characteristics of pairs of sample points of the set (See U.S. Patent 11,068,703 Claim 19 discloses comparing the image characteristics of pairs of sample points of the set); forming a current feature for the block in dependence on the identified image characteristics, the current feature having a plurality of values derived from the sample points such that each value represents the result of the comparison for a pair of sample points (See U.S. Patent 11,068,703 Claim 2 discloses compare the image characteristics of pairs of sample points of the set, each comparison being between the sample points of the respective pair; and form the current feature for the block such that each value represents the result of the comparison for a pair of sample points); and 10generating a motion output for a block by comparing the current feature for the block to a learned feature having a plurality of values representing historical feature values for the block in frames of said sequence previous to said current frame. (See U.S. Patent 11,068,703 Claim 1 discloses motion detection logic configured to generate a motion output for the block by comparing the current feature for the block to a learned feature representing historical feature values for the block in frames of said sequence previous to said current frame.)
As to claim 20, instant application discloses a non-transitory computer readable storage medium having stored thereon a 15computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a data processing device embodied in hardware on an integrated circuit, the data processing device for detecting motion in a sequence of video frames each comprising one or more blocks of pixels, the data processing device 20comprising: a sampling unit configured to determine image characteristics at a set of sample points of a block in a current frame of said sequence (See U.S. Patent 11,068,703 Claim 19 discloses a sampling unit configured to determine image characteristics by point sampling at a set of sample points of a block in a current frame of said sequence;); a feature generation unit configured to compare the image characteristics of pairs of sample points of the set, and form a current feature for the block in dependence 25on the determined image characteristics, the current feature having a plurality of values derived from the sample points such that each value represents the result of the comparison for a pair of sample points (See U.S. Patent 11,068,703 Claim 2 discloses compare the image characteristics of pairs of sample points of the set, each comparison being between the sample points of the respective pair; and form the current feature for the block such that each value represents the result of the comparison for a pair of sample points);; and motion detection logic configured to generate a motion output for a block by comparing the current feature for the block to a learned feature representing historical 30feature values for the block in frames of said sequence previous to said current frame. (See U.S. Patent 11,068,703 Claim 19 discloses motion detection logic configured to generate a motion output for a block by comparing the current feature for the block to a learned feature representing historical feature values for the block in frames of said sequence previous to said current frame.)
As to claims 2-18, these claims are rejected due to their dependence on claims 1 & 19-20 and are rejected for the same reasons.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 & 20 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CONCLUSION
No prior art has been found for claims 1-20 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661